Citation Nr: 0740125	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-28 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical expenses incurred on May 24, 2005, at a non-VA 
hospital.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.  

FINDINGS OF FACT

1.  Service connection was not in effect for any disabilities 
in May 2005.

2.  A prudent layperson would not have reasonably viewed the 
visit as an emergency or thought a delay would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses have not 
been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

May 24, 2005 emergency room treatment records report that the 
veteran sought treatment for severe back pain with radiation.  
See Florida Hospital Deland records.  The records note the 
veteran's history of chronic low back pain with a flare-up 
"in the last few days" that was not helped by a "10's 
unit."  The initial triage record reports that the veteran's 
category was "level 4 less urgent."  The veteran was 
diagnosed with lumbago / strained back, provided a narcotic 
medication, and discharged.  The veteran seeks reimbursement 
of the medical costs associated with this treatment.

The evidence includes no record of VA authorization of the 
non-VA treatment, the treatment was not for a service-
connected disability, and the veteran does not have a 100 
percent total and permanent rating.  Nevertheless, 
reimbursement of unauthorized medical expenses may be made 
pursuant to 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1003 (2007).  In this case, the veteran's claim was 
denied on the basis that a prudent layperson would not have 
reasonably viewed the visit as an emergency or thought a 
delay would have been hazardous to life or health.  The 
evidence of record indicates that the other requirements of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are arguably all 
met (sought treatment in a hospital emergency room, enrolled 
in the VA health care system and received VA medical services 
within the 24-month period preceding the non-VA treatment, 
financially liable to the provider of the emergency 
treatment, no non-VA health care coverage, and, arguably, the 
VA facility was not feasibly available).  

The evidence of records indicates that the veteran's claim 
should be denied.  38 C.F.R. § 17.1002 requires that 
reimbursement be only granted when treatment is for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The regulation states that this standard would be 
met if there was an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity, including 
severe pain, that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  Although the 
veteran has stated that he felt a delay would be hazardous to 
life or health, see, e.g., July 2005 Notice of Disagreement, 
the decision hinges on what the "prudent layperson would 
think," rather than uniquely the veteran.  Nothing in the 
record indicates that the veteran's condition was placing his 
health in serious jeopardy, impairment, or dysfunction, and 
it would not be reasonable to believe as such.  An 
exacerbation of back pain does not rise to the level of 
"hazardous to life or health," and there is nothing in the 
record that indicates that the veteran could not have sought 
treatment at a VA facility.  Consequently, reimbursement of 
medical expenses incurred on May 24, 2005, is denied.

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1725, the provisions of 38 U.S.C.A. §§ 
5103, 5103A are not applicable; the provisions of Chapter 17 
of the 38 U.S.C. and 38 C.F.R contain their own notice 
requirements.  According to 38 C.F.R. § 17.124, when a claim 
for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In June 2005, the VAMC sent the veteran a letter, providing 
notice of what the veteran needed to show to obtain 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, which govern the reimbursement of 
unapproved emergency care of nonservice-connected 
disabilities.  The letter also provided the veteran with the 
reason and basis for the VAMC's denial of the claim for 
reimbursement, namely that the veteran's situation was non-
emergent.  The August 2005 Statement of the Case subsequently 
informed the veteran of the evidence that VA had considered 
and the pertinent laws and regulations.  Based on the 
foregoing, the Board is satisfied that the VAMC considered 
the relevance of these provisions to the claim.  

The veteran was informed of his appellate rights in the 
VAMC's letter of August 2005, the cover letter attached to 
the Statement of the Case, and on the VA Form 9 (Appeal to 
the Board of Veterans' Appeals) enclosed with the Statement 
of the Case.  Finally, all medical evidence regarding the 
reported non-VA medical treatment in May 2005 has been 
obtained and associated with the claims file.  Based upon the 
above analysis, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the 
current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  As noted 
above, the veteran was clearly aware that in order to receive 
benefits under these provisions he would have to show that 
various criteria were met.  Based upon the above analysis, 
the Board determines that no reasonable possibility exists 
that further assistance would aid in the substantiation of 
the appellant's claim.


ORDER

Reimbursement for the cost of medical expenses incurred on 
May 24, 2005, at a non-VA hospital is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


